Title: Settlement of the State Claims, [21 January] 1793
From: Madison, James
To: 


[21 January 1793]

   
   FitzSimons reported the bill authorizing “a Loan in the certificates or notes of such States as shall have balances due to them upon a final settlement of accounts with the United States” (Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56)., 2d Cong., 2d sess., 830). In the Committee of the Whole, Mercer moved (by amendment) to prohibit “certificates which have been transferred within a certain period from being subscribed to the loan,” in order to prevent holders from being defrauded when the value of certificates rose as a result of the bill’s provisions. Barnwell opposed the amendment, saying “the government had no right to abridge the right of transferring” property.


Mr. Madison replied to Mr. Barnwell; he observed, that the gentleman argued from proper principles, if they had been applied to a different case. The present proposition of providing for these balances is a voluntary business, which this government is under no obligation to engage in; but having engaged in it, the measures it may adopt on the occasion, have no necessary reference to, or connection with the general regulations under which the paper now exists—the government may make just what arrangements it thinks proper. The provision now contemplated, he remarked, was however to be justified on its own merits; the uses and the consequences resulting from it, were designed to be salutary; and with respect to persons remote from the seat of government, who are equally entitled to protection in every sense with those who reside there, they would evidently be benefited by the regulation.
